

116 HR 7334 IH: Broadband Deployment Streamlining Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7334IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mrs. Brooks of Indiana introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo streamline the process for consideration of applications for the placement of communications facilities on certain Federal lands.1.Short titleThis Act may be cited as the Broadband Deployment Streamlining Act. 2.Streamlining Department of the Interior processes for consideration of communications facility location applications(a)DefinitionsIn this Act:(1)Communications facilityThe term communications facility includes—(A)any infrastructure, including any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the licensed or permitted unlicensed wireless or wireline transmission of writings, signs, signals, data, images, pictures, and sounds of all kinds; and(B)any antenna or apparatus that—(i)is designed for the purpose of emitting radio frequency;(ii)is designed to be operated, or is operating, from a fixed location pursuant to authorization by the Commission or is using duly authorized devices that do not require individual licenses; and(iii)is added to a tower, building, or other structure.(2)Communications siteThe term communications site means an area of covered land designated for communications uses.(3)Communications useThe term communications use means the placement and operation of a communications facility.(4)Communications use authorizationThe term communications use authorization means an easement, right-of-way, lease, license, or other authorization to locate or modify a communications facility on covered land by the Department for the primary purpose of authorizing the occupancy and use of the covered land for communications use.(5)Covered landThe term covered land means public land administered by the Secretary of the Interior.(6)Organizational unitThe term organizational unit means with respect to public land administered by the Secretary of the Interior—(A)a State office;(B)a district office; or(C)a field office.(7)SecretaryThe term Secretary means the Secretary of the Interior, with respect to public land.(b)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary shall issue regulations—(1)to streamline the process for considering applications to locate or modify communications facilities on covered land of the Department of the Interior;(2)to ensure, to the maximum extent practicable, that the process is uniform and standardized across the organizational units of the Department of the Interior; (3)to require that the applications described in paragraph (1) be considered and granted on a competitively neutral, technology neutral, and non-discriminatory basis;(4)to ensure, to the maximum extent practicable, that any analyses required under the National Environmental Policy Act or National Historic Preservation Act may be completed concurrently;(5)to allow for the use of categorical exclusions funded the National Environmental Policy Act from another department or agency for covered land of the Department of the Interior;(6)to revise land use designations for covered land of the Department of the Interior;(7)to provide that discrete reviews in considering an application described in paragraph (1) shall be conducted simultaneously to the maximum extent practicable, rather than sequentially, by any organizational units of the Department of the Interior that must approve the location or modification; and(8)to eliminate overlapping requirements among the organizational units of the Department of the Interior with respect to the location or modification of a communications facility on covered land administered by those organizational units.(c)RequirementsThe regulations issued under subsection (b) shall include the following:(1)Procedures for the tracking of applications described in subsection (b)(1), including—(A)identifying the number of applications—(i)received;(ii)approved; and(iii)denied;(B)in the case of an application that is denied, describing the reasons for the denial; and(C)describing the amount of time between the receipt of an application and the issuance of a final decision on an application.(2)Provision for minimum lease terms of not less than 15 years for leases with respect to the location of communications facilities on covered land.(3)A policy under which a communications use authorization renews automatically on expiration, unless the communications use authorization is revoked for good cause.(4)A structure of fees for—(A)submitting an application described in subsection (b)(1), based on the cost to the Department of the Interior of considering such an application; and(B)issuing communications use authorizations, based on the cost to the Department of the Interior of any maintenance or other activities required to be performed by the Department of the Interior as a result of the location or modification of the communications facility.(d)Communication of streamlined process to organizational unitsThe Secretary shall, with respect to the regulations issued under subsection (b)—(1)communicate the regulations to the organizational units of the Department of the Interior; and(2)ensure that the organizational units of the Department of the Interior follow the regulations.(e)Deposit and availability of fees(1)Special accountThe Secretary of the Treasury shall establish a special account in the Treasury for the Department of the Interior for the deposit of fees collected by the Department under subsection (c)(4) for communications use authorizations on covered land granted, issued, or executed by the Department of the Interior.(2)Requirements for fees collectedFees collected by the Department of the Interior under subsection (c)(4) shall be—(A)based on the costs described in subsection (c)(4); and(B)competitively neutral, technology neutral, and nondiscriminatory with respect to other users of the communications site.(3)Deposit of feesFees collected by the Department of the Interior under subsection (c)(4) shall be deposited in the special account established for that Department under paragraph (1).(4)Availability of feesAmounts deposited in the special account for a Department of the Interior shall be available, to the extent and in such amounts as are provided in advance in appropriation Acts, to the Secretary to cover costs incurred by the Department of the Interior described in subsection (c)(4), including the following:(A)Preparing needs assessments or other programmatic analyses necessary to designate communications sites and issue communications use authorizations.(B)Developing management plans for communications sites.(C)Training for management of communications sites.(D)Obtaining or improving access to communications sites.(5)No additional appropriations authorizedExcept as provided in paragraph (4), no other amounts are authorized to be appropriated to carry out this section.